
	
		I
		111th CONGRESS
		1st Session
		H. R. 2630
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect the privacy of patients and
		  physicians.
	
	
		1.Short titleThis Act may be cited as the Protect
			 Patients and Physicians Privacy Act.
		2.Patient right to
			 opt out of electronic health records systemAll individuals shall have the ability to
			 opt out of any Federally mandated, created, or funded electronic system for
			 maintaining health care information.
		3.Repeal of
			 standard unique health identifiers
			(a)In
			 general
				(1)Section 1173 of
			 the Social Security Act (42 U.S.C. 1320d–2) is amended by striking subsection
			 (b).
				(2)Section 1177(a) of
			 such Act (42 U.S.C. 1320d–6(a)) is amended by striking paragraph (1).
				(b)Prohibition of
			 Federal expendituresNo
			 Federal funds shall be used to support, encourage, or otherwise promote the use
			 of standard unique health identifiers (such as those described in section
			 1173(b) of the Social Security Act, before the amendment made by subsection
			 (a)(1)) in any Federal, State, or private health care plan.
			4.Requirement of
			 informed consent for sharing information from electronic medical
			 records
			(a)Limitation on
			 sharing information from EMRs
				(1)In
			 generalExcept as provided in
			 paragraph (2), no information from any electronic medical record maintained by
			 a health care provider and created pursuant to a Federally mandated, created,
			 or funded program may be shared with another health care provider absent a
			 signed, informed consent from the patient involved.
				(2)Exception for
			 emergenciesParagraph (1) shall not apply in a medical
			 emergency.
				(b)Limitation on
			 merger of informationNo
			 health care information from an individual medical record shall be placed in a
			 Federally mandated, created, or funded electronic system of health care
			 information, absent a signed, informed consent from the patient
			 involved.
			(c)DefinitionsIn
			 this subsection:
				(1)Informed
			 consentThe term
			 informed consent means, with respect to the sharing of
			 information concerning a patient, a written document certifying that the
			 patient gives permission to such sharing of information.
				(2)Medical
			 emergencyThe term
			 medical emergency means any situation where the failure to
			 provide immediate medical treatment or assistance could result in serious
			 injury, loss of life, or both.
				5.Provider freedom
			 from required participation in an electronic health care records
			 program
			(a)In
			 generalThe Federal
			 Government may not require a health care provider to participate in any
			 Federally mandated, created, or funded electronic system of maintaining health
			 care information.
			(b)LimitationNo
			 health care provider shall be denied participation in, or otherwise sanctioned
			 with respect to participation in, a Federal health care program because the
			 provider refuses to participate in a Federally mandated, created, or funded
			 electronic system of maintaining health care information.
			
